Title: From George Washington to William Heath, 16 February 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters New Windsor 16 Feby 1781
                        
                        I return you the proceedings of the Division Court Martial held by order of Majr Genl Parsons. I have
                            confirmed the sentence of Taylor and ordered it to be carried into execution, at such time and place as you shall
                            direct—The punishment ordered to be inflicted upon Cahos is not authorised by the Articles of War, but as it may be
                            sometimes necessary to depart somewhat from the line laid down, for the sake of making the greater impression upon the
                            Soldiery, General Parsons may order the sentence to be executed at his discretion—That the Man may not be lost to the
                            service, he may, after being drummed out of the line, be delivered to the Quarter Masters department, in which, he make an
                            useful labourer, tho’ not qualified for a Soldier. I am Dear Sir Yr most obt and hble Servt
                        
                            Go: Washington
                        
                    